Title: Edward Hansford and John L. Clarke to Thomas Jefferson, 31 July 1813
From: Hansford, Edward,Clarke, John L.
To: Jefferson, Thomas


          most honorable Sir, Portsmouth Va July 31st 1813.
          We the subscribers most earnestly solicit, that your honor will give us your opinion, on the following extraordinary Phenomenon Viz: 
          Athour on the night of the 25th instant, we saw in the South a Ball of fire full as large as the sun at Maridian which was frequently obscured within the space of ten minutes by a smoke emitted from its own body, but ultimately retained its briliancy, and form during that period, but with apparent agitation. It then assumed the form of a Turtle which also appeared to be much agitated and as frequently obscured by a similar smoke. It descended obliquely to the West, and raised again perpendil perpendicular to its original hight which was on or about 75 degrees. It then assumed the shape of a human skeleton which was frequently obscured by a like smoke and as frequently descended and ascended—It then assumed the form of a Scotch Highlander arrayed for battle and extremely agitated, and ultimately passed to the West and disappointed disappeared in its own smoke. we are honorable
          Sir with Sentiments of very high respect & esteem Your most Obedient very humble ServtsEdward Hansford, Keeper of the Washington Tavern in the Town of Portsmouth Virginia—John L. Clarke, of Baltimore
        